Title: From James Madison to the Chairman of the Republican Committee of Talbot County, Maryland, 21 March 1809
From: Madison, James
To: Chairman of the Republican Committee of Talbot County, Maryland


Sir
Washington Mar. 21. 1809
I have recd your letter of the 14. inst. conveying an address, from the “Democratic Republican Citizens of Talbot County Maryland,” and through you return them my thanks for the favorable sentiments which they have expressed of the principles & purposes by which my public life has been & will be governed.
The solicitude which they manifest for the preservation of peace, well becomes virtuous Citizens of a free Country, which placing its glory, in doing justice to others, and its ambition in a pre-eminent happiness within itself, regards national degradation as the only calamity which is not greater those of war. To avoid, if it be possible amidst the unbridled passions which convulse other nations, both of these alternatives, is our true wisdom, as well as our solemn duty; and among the essential means of doing so, are that attachment to the Union, that zeal for the authority of the laws, and that readiness, to devote life & fortune, in the cause of their Country, which are so laudably avowed by the Citizens of Talbot County. I tender them by [sic] sincere respects & friendly wishes.
